Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Katz on 05/17/2021.

The application has been amended as follows: 
In claim 1, line 2, after “…an optical property of a”, insert –liquid--.
In claim 1, line 4, after “an ion source configured to cause ions”, delete “derived from the” and insert –directly from the liquid--. 
In claim 1, line 6, after “an analyte of interest present in the”, insert –liquid--.
In claim 1, line 10, after “…a hematocrit of the”, insert –liquid--.
In claim 1, line 12, after “…the determined hematocrit of the”, insert –liquid--.
In claim 2, line 3, after “…emit light to the”, insert –liquid--.
In claim 2, line 4, after “light reflected by the”, insert –liquid--.
 In claim 2, line 5, after “light transmitted through the”, insert –liquid--.
In claim 6, line 2, after “applying a solvent to the”, insert –liquid--.
In claim 7, line 2, after “…that components of the”, insert –liquid--.
In claim 7, line 3, after “…after the solvent is added to the”, insert –liquid--.
In claim 8, line 2, after “an internal standard to the”, insert –liquid--.
In claim 9, line 4, after “the optical property of the”, insert –liquid--.
In claim 9, line 5, after “the optical unit is incident on the”, insert –liquid--.
In claim 11, line 2, before “whole blood”, insert –liquid--.
In claim 12, line 3, after “analytes of interest present in the”, insert –liquid--.
In claim 12, line 7, after “determined hematocrit of the”, insert –liquid--.
In claim 18, line 3, after “withdraw a volume of”, delete “whole blood from a whole blood” and insert –liquid whole blood from a liquid whole blood--.
In claim 18, line 5, after “deposit the”, insert –liquid--.
In claim 19, line 2, after “an optical property of a”, insert –liquid--.
In claim 19, line 5, after “hematocrit of the” insert –liquid--.
In claim 19, line 6, after “causing, by the blood sample analysis system, ions”, delete “derived from the” and insert –directly from the liquid--.
In claim 19, line 8, after “present in the”, insert –liquid--.
In claim 19, line 14, before “whole blood”, insert –liquid--. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Capiau et al. (Capiau, Sara, et al. "Correction for the Hematocrit Bias in Dried Blood Spot Analysis Using a Nondestructive, Single-Wavelength Reflectance Based Hematocrit Prediction Method", ANAL. CHEM, 90(3), 2017, 1795-1804. Hereinafter “Capiau”) fails to teach an ion source configured to cause ions directly from liquid whole blood sample to be emitted from the substrate; and at least one computing device configured to determine, based on the measured optical property, a hematocrit of the liquid whole blood sample, and determine, based on the determined hematocrit of the liquid whole blood sample and the measured abundance of the at least one ion species, a concentration of the analyte of interest per unit volume of blood plasma.
	Young et al. (US 5633169 A) teaches measuring total carbon dioxide concentrations in plasma (abstract) wherein a concentration of the total carbon dioxide per unit volume of blood plasma is calculated based on hematocrit and abundance (column 2, lines 38-50). However, one of ordinary skill in the art would not be motivated to combine the teachings of Young with Capiau, since Capiau focuses on calculating hematocrit (Capiau, abstract).
	Carmany et al. (Carmany et al., “On-substrate Enzymatic Reaction to Determine Acetylcholinesterase Activity in Whole Blood by Paper Spray Mass Spectrometry”, Oct 2018, Journal of The American Society for Mass Spectrometry, volume 29, pages 2436–2442. Hereinafter “Carmany”) teaches determining acetylcholinesterase activity using paper spray mass spectrometry (Fig. 5; abstract) wherein ions directly from liquid whole blood are emitted. However, one of ordinary skill in the art would not be motivated to combine the teachings of Carmany with Capiau, since Capiau focuses on calculating hematocrit (Capiau, abstract).

Regarding claim 19, the closest prior art of Capiau fails to teach causing, by the blood sample analysis system, ions directly from the liquid whole blood sample to be emitted from the substrate; and determining, by the blood sample analysis system based on the determined hematocrit of the liquid whole blood sample and the measured abundance of the at least one ion species, a concentration of the analyte of interest per unit volume of blood plasma.
The prior art fails to teach or fairly suggest all of the limitations of the method of claim 19, specifically the prior art fails to teach the specific determining method. Therefore, claim 19 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798